DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:

Claim 1;
“receiving position data indicative of position of a demonstration tool; based on the received position data, determining a motion path of the demonstration tool, wherein the motion path comprises a sequence of positions of the demonstration tool;
determining a replication control path for a robotic device, wherein the replication control path comprises one or more robot movements that cause the robotic device to move a robot tool through a motion path that corresponds to the motion path of the demonstration tool; and providing the replication control path.”

Claim 17;
“receive position data indicative of position of the demonstration tool; based on the received position data, determine a motion path of the demonstration tool, wherein the motion path comprises a sequence of positions of the demonstration tool;


provide the replication control path.”

Claim 20;
“receive position data indicative of position of the demonstration tool; based on the received position data, determine a motion path of the demonstration tool, wherein the motion path comprises a sequence of positions of the demonstration tool;
determine a replication control path for a robotic device, wherein the replication control path comprises one or more robot movements that cause the robotic device to move a robot tool through a motion path that corresponds to the motion path of the demonstration tool; and
provide the replication control path.”
The rest of the claims are allowed for depending on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a computerized method, and computerized system.


Conclusion
The prior art (US 9552056), (US 20090177323), (US 20130345875), (US 20110282492)  made of record and not relied upon is considered pertinent to applicant's disclosure. 
Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571) 272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666